SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

881
KA 10-02116
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RONNIE DIGGS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Monroe County
(David D. Egan, J.), rendered September 2, 2010. Defendant was
resentenced upon his conviction of robbery in the first degree (four
counts), robbery in the second degree (three counts), assault in the
second degree and criminal possession of a weapon in the second
degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a resentence pursuant to
which Supreme Court added various terms of postrelease supervision
(PRS) to the sentence previously imposed on his conviction, following
a jury trial, of four counts of robbery in the first degree (Penal Law
§ 160.15 [2], [4]), three counts of robbery in the second degree (§
160.10 [1], [2] [a]), and one count each of assault in the second
degree (§ 120.05 [2]), and criminal possession of a weapon in the
second degree (§ 265.03 [former (2)]). Defendant contends that the
over seven-year gap between his original sentencing and his
resentencing divested the court of jurisdiction to resentence him
pursuant to CPL 380.30 (1) (see People v Williams, 14 NY3d 198, 213).
Defendant failed to preserve that contention for our review (see
People v Dissottle, 68 AD3d 1542, 1543, lv denied 14 NY3d 799; People
v Cecere, 39 AD3d 557, 558, lv denied 9 NY3d 873), and we decline to
exercise our power to review that contention as a matter of discretion
in the interest of justice (see CPL 470.15 [6] [a]).




Entered:   September 28, 2012                      Frances E. Cafarell
                                                   Clerk of the Court